Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 9, 2014

                                            No. 04-14-00632-CV

                           IN RE WILLIAMSBURG CARE COMPANY, L.P.
                            d/b/a Princeton Place Rehabilitation and Healthcare

                                      Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

         On September 5, 2014, relator filed a petition for writ of mandamus and a motion to stay the trial
court proceedings with respect to two orders signed by the trial court on September 4, 2014. On
September 5, 2014, we denied relator’s motion to stay in part and held a portion of the request for stay in
abeyance. Having further reviewed relator’s petition and motion, the court is of the opinion that relator is
not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the portion of the
motion to stay previously held in abeyance are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on September 9th, 2014.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 9th day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court

1
  This proceeding arises out of Cause No. 2013-CI-05792, styled Alejandra Quintanilla, Individually, and as
Representative of the Estate of Erminio Rangel, Deceased; Guadalupe Rangel, Individually; Ramona Rangel,
Individually; Carmen Rangel, Individually; Maria Hernandez, Individually; Erminio Rangel Jr., Individually;
Francisca Rangel Lopez, Individually; and Maria R. Gonzalez, Individually v. Williamsburg Care Company, LP
d/b/a Princeton Place Rehabilitation and Healthcare; Michael S. Dugo, M.D.; and Lino Ramos, M.D., pending in
the 73rd Judicial District Court, Bexar County, Texas, the Honorable David A. Canales and the Honorable Barbara
Hanson Nellermoe, presiding.